                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

THOMAS MANNING                         )
                                       )
       Plaintiff,                      )
v.                                     )        Civil Action No. 3:20-cv-00150
                                       )
WALMART, INC.,                         )
a Delaware corporation,                )
                                       )
       Defendant.                      )
_____________________________________________________________________________

                                       COMPLAINT
                                AND DEMAND FOR JURY TRIAL

       Plaintiff THOMAS MANNING brings his Complaint against Defendant WALMART,

INC., and alleges as follows:

                                      INTRODUCTION

       1.      Plaintiff Thomas Manning (“Mr. Manning” or “Plaintiff”) provided twenty-seven

years of exemplary leadership and support for Defendant Walmart, Inc. (“Company” or

“Defendant”). He assisted new and existing Sam’s Club stores across the county, trained and

mentored the Company’s future leaders, curated and fostered relationships to improve community

engagement, and regularly spoke to prominent individuals and organizations to promote the

Company and enhance its reputation. Mr. Manning was the best candidate to take on the challenge

of helping a struggling Sam’s Club—Club No. 8219 in Matthews, North Carolina—succeed.

However, Mr. Manning’s efforts as Club Manager of Club No. 8219 were met with little to no

support from the Company and as a result, this new role quickly resulted in a steep decline in his

mental and physical health. Mr. Manning worked a grueling schedule to make up for a lack of

management but the workplace pressures culminated in him having a severe panic attack, losing




                                    1
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 1 of 26
over sixty pounds in just a few months, and being diagnosed with anxiety, depression, and

insomnia.

       2.      Mr. Manning was approved for Family and Medical Leave Act (“FMLA”) leave,

effective November 16, 2018, and had doctor’s orders not to communicate with anyone at the

Company during his leave in an effort to allow him to recover from workplace stress. On December

6, 2018, only three weeks into his job-protected leave, the Company terminated his employment

for a pretextual reason. Ironically, the Company claims Mr. Manning mishandled another

employee’s FMLA leave but these allegations are baseless. The employee involved expressed to

Mr. Manning and multiple other employees her intent to step down from her role following her

FMLA leave and Mr. Manning was nothing but supportive during her time with the Company.

Following termination of his employment, the Company immediately offered Mr. Manning the

opportunity to be rehired after thirty days with “new hire” status, negating the Company’s

allegations of misconduct, and attempting to deprive Mr. Manning of his FMLA rights.

       3.      Mr. Manning brings this action against his former employer, Sam’s Club, a

subsidiary of Walmart, Inc., stating claims for (i) wrongful discharge in violation of public policy

because the Company terminated Mr. Manning because of his actual or perceived

disability(ies) (Count I); (ii) Defendant’s violation of the Family Medical Leave Act of 1993,

29 U.S.C. § 2601, et seq. because the Company interfered with Mr. Manning’s right to take FMLA-

protected leave (Count II); (iii) Defendant’s retaliation against Mr. Manning for requesting and

taking FMLA leave by terminating his employment (Count III); and (iv) Defendant’s violations of

the Americans with Disabilities Act (“ADA”) because Defendant refused to grant Mr. Manning a

reasonable accommodation and terminated Mr. Manning because of his actual or perceived

disabilty(ies) (Count IV).




                                    2
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 2 of 26
                           PARTIES, JURISDICTION, AND VENUE

        4.      Defendant, Walmart, Inc., a Delaware corporation, at all times herein was and is

the nation’s largest private employer with locations throughout United States. Walmart maintains

its principal place of business at 702 SW 8th Street, Bentonville, Arkansas 72716. Walmart is

registered to do business in North Carolina, with its registered agent, CT Corporation System,

located at 160 Mine Lake Ct., Suite 200, Raleigh, North Carolina 27615.

        5.      Plaintiff, Thomas Manning, was a resident of Mooresville, North Carolina at all

times relevant to this Complaint. Mr. Manning is currently a resident of Manatee County, Florida.

        6.       This Court has subject matter jurisdiction of this matter pursuant to 28 U.S.C.

§§ 1331 and 1332 et seq.

        7.       Venue is proper in the United States District Court for the Western District of

North Carolina under 28 U.S.C. § 1391, as Mr. Manning worked for Defendant in Matthews,

North Carolina and the claims arose in this Judicial District.

                                              FACTS

        8.      Mr. Manning worked for the Company in various roles for over twenty-seven years.

He began his career with the Company as an hourly employee in 1992 but the Company realized

his leadership potential and awarded him additional responsibility as the years passed.

        9.      Mr. Manning was promoted from hourly employment to an Assistant Manager role

to gain managerial experience and then began as a General Manager in Illinois in 1999.

        10.     When he excelled as a General Manager, he was promoted to Market Membership

Sales Manager overseeing the Chicago market and assisting with the Wisconsin area. He remained

in this role for twelve years.




                                    3
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 3 of 26
       11.     The Company kept Mr. Manning in the Market Membership Sales Manager role

but moved him to North Carolina in 2014, where he supported locations across North Carolina and

into Tennessee.

       12.     In 2016, after proving to be just as successful in North Carolina as he was in Illinois,

Mr. Manning was promoted to Senior Territory Manager. In this role, he oversaw four markets

across North Carolina, South Carolina, and Tennessee.

       13.     The Company trusted Mr. Manning’s work ethic and consistently gave him

additional responsibilities and expanded territories

       14.     Throughout Mr. Manning’s twenty-seven year tenure, he was praised and

recognized by Walmart for his performance and dedication to the Company.

       15.     Mr. Manning received top Associate Engagement Surveys in his managerial roles,

was chosen as a mentor for other Club Managers, and was selected as Market Membership Sales

Manager of the Quarter multiple times.

       16.     Mr. Manning frequently served as the face of the Company internally and at

community events. The Company trained Mr. Manning for media appearances and he spoke on

Walmart and Sam’s Club initiatives on television and in newspapers. He also spoke at many events

hosted by various organizations and societies to assist the Company in curating and maintaining

partnership relationships and joint initiatives in the community.

       17.     For example, Mr. Manning was a board member and fostered relationships with

Chicagoland Autism Connection, coordinated volunteer events for A Safe Haven Foundation,

maintained relationships with the Small Business Advocacy Council, and developed a partnership

with Illinois Supports All Veterans Equally. He received a legacy award from Jane Addams Hull

House and was selected as the local Chicago corporate contact for the National Association of




                                    4
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 4 of 26
Women Business Owners and Women Impacting Public Policy. Mr. Manning further organized

Society for Human Resource Management events and partnered with Walmart executives to

develop inner-city growth initiatives which led to the Company’s expansion in the city of Chicago.

       18.     Mr. Manning was so effective in developing and leveraging partnerships that

Walmart’s home office leadership requested his assistance with new Sam’s Club store openings

across the country. He helped create plans to target individuals and companies in the surrounding

community to set new stores up for success.

       19.     Mr. Manning was further identified as a strategic best practice trainer for new

Senior Territory Managers and often lead interview panels. In fact, he was selected to speak with

Chief Executive Officer of Sam’s Club, Rosalind Brewer, at the corporate home office as an

example of leadership excellence in developing the new Senior Territory Sales Manager role.

       20.     Mr. Manning’s personnel file reflects his outstanding performance over nearly

three decades, but the Company has claimed that it “lost” his personnel records when he relocated

to North Carolina.

       21.     Mr. Manning, by and through his counsel, has requested his personnel records but

the Company has failed to provide them.

       22.     Despite his upward trajectory in the Company, Mr. Manning made a voluntary

decision to step down from his Senior Territory Manager role in 2018, based on family needs

which required him to travel less often. At this time, he became the General Manager for Sam’s

Club No. 8219 in Matthews, North Carolina (“Club No. 8219” or the “Club”).

       23.     Club No. 8219 was identified as a poorly-performing club and had recently

eliminated five of its seven managers due to various performance and ethics issues. However,




                                    5
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 5 of 26
Mr. Manning was eager to take on the challenge and believed he would be able to help the Club

with the right team and support from the Company.

       24.     During his ten months with Club No. 8219, the Club was never able to fill all

necessary management roles. At times, the Club was understaffed by three managers. All but one

of the new managers came from outside companies or were newly promoted into managerial roles

and required additional training and experience. Managers brought in from outside companies

were unable to be left alone in the Club while they were in training and Mr. Manning had to

supervise any hours they worked to ensure things were done properly.

       25.     Despite Mr. Manning’s relentless efforts to improve the staffing of Club No. 8219,

the Company provided him with little support and he was unable to prevent manager turnover.

       26.     Mr. Manning did not want the Club’s performance to be negatively impacted by

the lack of management, so he began working six to seven days, and 70 to 100 hours, per week, in

order to maintain the Club and allow other staff to take time off.

       27.     Mr. Manning made tremendous sacrifices to try to support the Club’s needs,

compensate for the lack of management, and develop and mentor staff effectively. However, the

months that Mr. Manning spent supporting Club No. 8219 took a significant toll on his mental and

physical health.

       28.     The demanding schedule and constant pressure forced Mr. Manning to seek

medical attention for depression, anxiety, high blood pressure, insomnia, and physical exhaustion.

Additionally, the stress caused Mr. Manning to lose 60 pounds in just a number of months.

       29.     Mr. Manning’s tremendous weight loss and declining health drew attention from

the Company’s leadership team, fellow employees, and Club members.




                                    6
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 6 of 26
        30.    Mr. Manning’s visual distress prompted inquiries about his health because the signs

of exhaustion were stark.

        31.    During the first week of November 2018, former Market Manager, Tangela Griffin,

gave Mr. Manning a first-level disciplinary “coaching” following an executive visit during which

not all thirty-two endcap features had been set. This executive visit followed a “code white”

accident in which a member had a stroke and fell, and Mr. Manning had just finished coordinating

the ambulance and cleaning up blood from the member’s laceration.

        32.    During Mr. Manning’s first-level coaching, Ms. Griffin noted his declining health

and surprising weight loss but offered no support. Mr. Manning became distressed during the

meeting as he had to reiterate the current lack of support due to multiple management openings.

        33.    Mr. Manning was unable to provide comments in response to the first-level

coaching because he was in an emotional and distressed mental state, which was verbally

acknowledged by Ms. Griffin. He was willing to take responsibility for the endcap features not all

being set; however, he had not received a coaching in years and the endcap oversight was due to

the fact that he did not have enough support, nor the capacity to micromanage every detail in the

Club.

        34.    At the time of the first-level coaching meeting, Mr. Manning was regularly working

at the Club from around 4:00 a.m. until close to ensure expectations were being met and managers

were being trained. Mr. Manning apologized to Ms. Griffin for letting the Club down as it was still

not performing as expected, but he simply did not have the capacity to further adjust his own hours

and needed more managerial support, especially as the holiday season was approaching.




                                      7
        Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 7 of 26
       35.     On November 15, 2018, a few days after the “code white” and Mr. Manning’s first-

level coaching, Mr. Manning had an extreme panic attack near the end of his designated shift due

to overwhelming workplace stress.

       36.     Mr. Manning was unable to return to work due to his impaired mental and physical

state following his panic attack, so he immediately reached out to Ms. Griffin on November 15,

2018 to notify her that he needed to take time off to address his health issues.

       37.     Mr. Manning let Ms. Griffin know that he would be unable to work but had made

arrangements so the Club’s business would not be adversely affected by his absence.

       38.     Mr. Manning took paid time off beginning on November 16, 2018 and immediately

scheduled medical appointments.

       39.     As a result of his panic attack, Mr. Manning reached out to Walmart’s Resources

for Living and requested support and counseling.

       40.     Based on his conversation with Resources for Living, Mr. Manning contacted

Sedgwick Claims Management Services (“Sedgwick”) and was advised to request a leave of

absence.

       41.     Mr. Manning applied and was approved for FMLA leave, retroactively effective

November 16, 2018 through mid-March 2019.

       42.     On November 19, 2018—immediately after Mr. Manning disclosed his health

impairments and while he was using paid time off to set up doctor appointments and figure out his

medical leave—Ms. Griffin contacted Mr. Manning notifying him that he was needed for an

interview.




                                    8
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 8 of 26
       43.     The interview was about an open ethics ticket related to Ms. Carmela Thompson,

the Lead Member Service Supervisor (“Lead MSS”), who had recently taken FMLA leave. Prior

to taking her leave, she stated that she would be stepping down from her role upon her return.

       44.     The Company has used this ethics ticket as pretext for Mr. Manning’s unlawful

termination on December 6, 2018, stating that he violated company policy by replacing her role

while she was on protected leave.

       45.     Mr. Manning’s termination letter, dated December 6, 2018, was sent only three

weeks after Mr. Manning had a severe panic attack and then informed the Company that he would

need to take time off to address his mental and physical health impairments.

       46.     Further, Mr. Manning’s employment was terminated exactly three weeks from the

date that his FMLA leave effectively began, November 16, 2018.

       47.     Mr. Manning did not violate company policy in connection with Ms. Thompson’s

leave. Ms. Thompson explicitly stated intent to step down from her role and provided Mr. Manning

with details regarding her medical and family reasons for needing to do so.

       48.     Mr. Manning supported Ms. Thompson in her work and when she expressed intent

to step down from her role upon returning from leave, he presented her with a number of roles that

she could apply for internally if she longer wanted to be the Lead MSS. He recognized her as a

strong leader in the Club and wanted to retain her talent.

       49.     Prior to Mr. Manning’s leave of absence, multiple members of the Club’s staff

corroborated Mr. Manning’s statement that Ms. Thompson formally decided to step down from

her Lead MSS position.

       50.     Ms. Thompson expressed her intent to step down after her medical leave to

Ms. Sarah Winkeljohn, her direct supervisor, as well as other associates at the Club.




                                    9
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 9 of 26
          51.   On November 1, 2018, Mr. Manning provided Ms. Griffin with written and signed

statements by two separate team leaders that Ms. Thompson announced in a team lead meeting

that she would be stepping down from the Lead MSS role upon returning from leave.

          52.   Further, Nancy Cruz, Member Order Specialist, emailed Mr. Manning confirming

that she heard Ms. Thompson telling other leads that she intended to step down from her Lead

MSS role. Mr. Manning forwarded the email to Ms. Griffin for her records.

          53.   After Ms. Thompson stated that she would be stepping down, Mr. Manning and

Ms. Winkeljohn told her that the Club would be actively looking for a replacement Lead MSS so

the Club would not face difficulties heading into the holiday season. Ms. Thompson did not raise

any concerns with this as she had already made it clear that her family and medical needs would

not allow her to move back into the Lead MSS role.

          54.   Accordingly, the Club hired Theresa Ensign to take over the Lead MSS role in an

“acting” capacity, occupying the position temporarily to ensure continuity during the holiday

season.

          55.   Ms. Ensign was still the “acting” Lead MSS when Ms. Thompson returned from

her leave.

          56.   Prior to her return, Ms. Thompson notified Mr. Manning that she may have

“changed her mind” about stepping down so Mr. Manning coordinated with other leadership

members to determine the best option for moving forward.

          57.   At this point, Ms. Griffin told Mr. Manning that written statements from other

employees affirming that Ms. Thompson had stated her intent to leave her Lead MSS role would

be sufficient to prove Ms. Thompson’s intent to step down, and that Mr. Manning had taken proper

steps.




                                   10
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 10 of 26
       58.     Mr. Manning obtained and provided Ms. Griffin with such statements from two

team leads on November 1, 2018. Mr. Manning further provided Ms. Griffin with the email from

Ms. Cruz on November 2, 2018. See Ex. D, E.

       59.     After returning from her leave, Ms. Thompson voluntarily resigned. Mr. Manning

asked if she would reconsider given the positive impact she had on the Club, but she declined. The

Club sent her off with a goodbye party and a speech by Mr. Manning about how much he

appreciated her contributions.

       60.     The Company now alleges that Mr. Manning replaced Ms. Thompson while she

was on protected leave, warranting termination of his employment. However, Ms. Ensign was

never formally offered the Lead MSS position and she was merely acting in the role to assist with

the holiday season. Ms. Thompson was notified prior to her leave that the Company would require

someone to step into her role during the busy time.

       61.     Ms. Ensign was presented as a potential permanent Lead MSS candidate, but only

after Ms. Thompson expressed to multiple members of the leadership team that she wanted to step

down from the position, and before she notified Mr. Manning that she had “changed her mind.”

       62.     At the time Mr. Manning went on leave in November 2018, the Lead MSS role had

not been permanently filled.

       63.     When Ms. Griffin reached out to Mr. Manning about the ethics ticket issue on

November 19, 2018, he did not immediately respond because he was taking paid time off to focus

on his health following his severe panic attack. Ms. Griffin was aware of his impaired mental state,

but she still sent him a second email stating that the interview had been scheduled and he would

have to participate despite him taking paid time off.




                                   11
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 11 of 26
       64.     Mr. Manning responded to the second email stating that he had already provided

details in response to the open ethics ticket in emails on November 1 and November 2, 2018 and

further requested that Ms. Griffin reach out to other employees involved so he could focus on his

health. Mr. Manning did not feel that he was in a mental state which would allow him to participate

in such an interview and he had already provided all information he had regarding the issue,

including sworn statements from two employees corroborating his statements.

       65.     Ms. Griffin had previously stated that the sworn statements should be sufficient to

close the matter and did not express any additional concern regarding the ethics ticket issue until

immediately after Mr. Manning disclosed his health impairments and indicated he might need to

take a leave of absence.

       66.     One day later, on November 20, 2018, Mr. Manning’s physician and behavioral

counselor diagnosed him with Major Depressive Disorder, persistent anxiety with frequent panic

attacks, exhaustion, and insomnia. His doctor directed him not to return to work and to refrain

from any and all communication with the Company while on leave. Workplace stress was noted

as the cause of his increase in blood pressure, weight loss, and decline in mental wellbeing.

       67.     Mr. Manning contacted Sedgwick immediately to provide his diagnoses. He further

requested that they inform the Company of Mr. Manning’s doctor’s orders not to have any contact

with work while he was on medical leave.

       68.     Following Mr. Manning’s diagnoses, the Company determined Mr. Manning was

eligible for leave under the FMLA and short-term disability leave. Mr. Manning obtained approved

medical leave effective November 16, 2018 through mid-March 2019.

       69.     After the Company approved Mr. Manning’s medical leave, he continued to receive

emails, phone calls, and text messages from members of the leadership team demanding responses.




                                   12
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 12 of 26
         70.   Mr. Manning had to reach out to Sedgwick multiple times to request that they

remind members of the leadership team that Mr. Manning had direct doctor orders not to

communicate with the Company’s employees while he was on leave and under treatment.

         71.   On or around December 6, 2018—only three weeks into his leave of absence—

Mr. Manning received a letter from the Company stating that his employment was terminated

effective December 8, 2018.

         72.   Despite his twenty-seven years of service, Mr. Manning was not offered any

severance pay or continued benefits.

         73.   The Company’s stated reason for Mr. Manning’s termination was that he violated

company policy in connection with Ms. Thompson’s leave by replacing her role. As discussed

above, Mr. Manning handled the matter appropriately, did what was best for the Club following

Ms. Thompson’s expressed intent to step down, and provided all relevant information in his

possession along with the sworn statements requested by Ms. Griffin. Further, the Lead MSS role

was not permanently filled prior to Mr. Manning’s FMLA leave.

         74.   It was not until immediately after Mr. Manning disclosed his health impairments

and began his FMLA leave that his actions related to Ms. Thompson’s leave were raised as an

issue.

         75.   After Mr. Manning learned of his termination, he engaged in a phone call with

Ms. Griffin, despite his doctor’s orders. During the call, Ms. Griffin referred to Mr. Manning’s

termination and stated, “if you were there, none of this would have happened.” Mr. Manning

understood this statement to mean that if he had not been on a leave of absence, he would not have

been terminated.




                                   13
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 13 of 26
        76.     On or around December 18, 2018, despite Mr. Manning’s doctor’s orders,

Mr. Figueroa and Mr. Manning engaged in a phone call to discuss the reasoning for Mr. Manning’s

termination.

        77.     During this call, Mr. Manning requested that the ethics ticket related to

Ms. Thompson be re-opened because he had not been given an opportunity to defend the

allegations which allegedly warranted his termination.

        78.     Despite Mr. Manning’s longstanding reputation of integrity and excellent service

for over twenty-seven years, Mr. Figueroa denied his request and stated that the ethics

investigation resulted in a third-level coaching leading to termination.

        79.     Mr. Manning was never interviewed or provided with any coaching related to the

matter involving Ms. Thompson, nor was he provided an opportunity to respond to the third-level

coaching.

        80.     In conjunction with the first-level coaching Mr. Manning received a few days prior

due to the lack of management support, the third-level coaching became a fourth-level coaching

and allegedly warranted termination of his employment. Since the first-level coaching was also

unwarranted and Mr. Manning could not dispute it at the time because he was overwhelmed and

emotional, he asked Mr. Figueroa to revisit the first-level coaching as well. Mr. Figueroa denied

this request.

        81.     During the first-level coaching meeting, Ms. Griffin had explicitly stated that it was

apparent Mr. Manning was facing mental and physical impairments due to workplace pressures.

The first-level coaching was unwarranted but helped the Company to lay the groundwork for

termination of Mr. Manning’s employment by administering a similarly baseless third-level

coaching.




                                   14
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 14 of 26
        82.     Mr. Manning had not received a coaching in years, and the Company’s

discriminatory intent is apparent from (1) the temporal proximity of the unwarranted first-level

coaching to Ms. Griffin’s statements regarding his declining health, and (2) the temporal proximity

of the unwarranted third-level coaching to Mr. Manning’s medical leave of absence.

        83.     Despite Mr. Manning’s alleged misconduct, Mr. Figueroa indicated that he was re-

hirable after thirty days.

        84.     However, Mr. Figueroa stated that Mr. Manning would be categorized as a “new

hire” and would lose his tenure, stock options, vacation time, and all other benefits he earned

throughout his time with the Company.

        85.     The Company retaliated against Mr. Manning for taking FMLA leave by depriving

him of benefits he accrued over nearly three decades.

        86.     Shortly after termination of his employment and his conversation with

Mr. Figueroa, Mr. Manning was offered a position as an Assistant Club Manager of the

Mooresville Sam’s Club by Ms. Griffin.

        87.     Ms. Griffin asked Mr. Manning to start in the Assistant Manager role beginning on

or around February 1, 2018, despite the fact that he had been approved for FMLA leave through

mid-March.

        88.     Aside from the offer being an insulting demotion given Mr. Manning’s tenure, he

had to decline the offer so he could continue recovering from the physical and mental distress

caused by the Company and further exacerbated by the termination of his employment.

        89.     Instead of allowing Mr. Manning to take his job-protected leave, the Company

further interfered with his FMLA leave by terminating his employment and then offering him a

demotion that required him to return to work six weeks before his job-protected leave was over.




                                   15
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 15 of 26
       90.     The unexpected and unwarranted termination of his health insurance, along with

his termination, interfered with Mr. Manning’s ability to address his physical and mental health

concerns. Mr. Manning was forced to contact his doctor and counselor to explain that his insurance

had ended and that he would need to cancel his scheduled appointments until he found new

insurance. Mr. Manning has a diabetic daughter and the Company’s abrupt revocation of benefits

has forced him to abandon his treatment and reenter the job market to support his family.

       91.     The Company’s reasons for terminating Mr. Manning’s employment are

unsubstantiated and pretextual. Mr. Manning handled employee matters professionally and

appropriately. He was never given an opportunity to dispute the allegations against him as the

Company knew the grounds for his termination were insufficient.

       92.     The fact that Mr. Manning was immediately re-hirable and has already been offered

a new position negates the Company’s assertion that he committed any misconduct that warranted

termination of his employment.

       93.     Notably, the Company was notified multiple times of Mr. Manning doctor’s orders

not to communicate with anyone from the Company during his leave of absence. The Company

disregarded this instruction when employees needed Mr. Manning’s assistance with work matters

but conveniently abided by the directive when it allowed the Company to terminate his

employment without providing him an opportunity to refute untrue allegations.

       94.     The Company terminated Mr. Manning’s employment only three weeks after his

approved FMLA leave began, raising an inference that the Company intended to deprive him of

his rights under the FMLA and retaliate against him for attempting to exercise such rights.

       95.     Mr. Manning was approved for protected leave to recover from the extreme stress

of his role. Instead of allowing him to take the leave he was entitled to, the Company stripped him




                                   16
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 16 of 26
of benefits accrued over nearly three decades of service, interfered with his FMLA leave, and

unexpectedly and wrongfully terminated his employment on the basis of disability.

       96.     Mr. Manning also filed a charge of discrimination on the basis of disability in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., with the Equal

Employment Opportunity Commission (“EEOC”).

                                        COUNT I
                       Wrongful Discharge In Violation of Public Policy

       97.     The allegations in the foregoing paragraphs are incorporated by reference herein.

       98.     The public policy of the State of North Carolina, as set forth in N.C.G.S. § 143-

422l et seq., North Carolina’s Equal Employment Practices Act, and in N.C.G.S. § 168A et seq.,

North Carolina’s Persons with Disabilities Protection Act, prohibits employers from

discriminating against employees on the basis of their actual or perceived disability (also referred

to as “handicap”).

       99.     Plaintiff qualified as an individual with a disability in that he was actually disabled

and was perceived as such. Mr. Manning’s health rapidly deteriorated throughout 2018 and he was

eventually diagnosed with depression, anxiety, high blood pressure, insomnia, and physical

exhaustion.

       100.    Plaintiff’s disability(ies) were accompanied by extreme weight loss of

approximately 60 pounds over a couple months, he was visibly distressed, and he experienced a

panic attack while at work. These outward symptoms drew attention from the Defendant’s

leadership team, fellow employees, and Club members, and prompted inquiries from said

individuals about his health.

       101.    Defendant violated North Carolina public policy by terminating Plaintiff because

of his disability(ies). Specifically, Defendant terminated Plaintiff because of his real or perceived



                                   17
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 17 of 26
disability (i) shortly after it became visibly apparent Plaintiff’s health was declining, and

(ii) approximately three weeks after Plaintiff requested and began utilizing his right to FMLA

leave.

         102.   This employer conduct has the tendency to be injurious to the public policy of North

Carolina and is against the public good.

         103.   Defendant’s actions actually and proximately caused Plaintiff damages. As a

proximate result of Defendant’s wrongful conduct, Plaintiff has suffered lost wages, lost benefits,

emotional distress, anxiety, humiliation, and damage to his reputation and is entitled to recover

compensatory damages.

         104.   Defendant’s actions were done maliciously, willfully, wantonly, and in a manner

that demonstrates a reckless disregard for Plaintiff's rights such that Plaintiff is also entitled to

recover punitive damages. Defendant’s officers, directors, and managers participated in and

condoned the malicious, willful, wanton, and reckless conduct alleged above.

                                           COUNT II
                      Interference with the Family and Medical Leave Act

         105.   The allegations in the foregoing paragraphs are incorporated by reference herein.

         106.   At all times relevant, Plaintiff was an eligible “employee” of Defendant as defined

by the FMLA. See 29 C.F.R. § 825.110.

         107.   At all times relevant, Defendant was a covered “employer” as that term is defined

by FMLA. See 29 C.F.R. § 825.104.

         108.   Plaintiff was entitled medical leave pursuant to the FMLA to recover from serious

health conditions which rendered him unable to perform the essential functions of his job with

Defendant.

         109.   Plaintiff’s FMLA leave was approved and effective beginning on November 16,



                                   18
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 18 of 26
2018. Defendant was aware of Plaintiff’s mental and physical health impairments, including his

depression, anxiety, physical exhaustion, and extreme weight loss caused by the stress of his role.

       110.      Plaintiff informed Defendant that his doctor ordered him to take time off as well as

not to communicate with anyone from the Company during his leave. Plaintiff was forced to

reiterate his doctor’s orders multiple times when Defendant repeatedly contacted Plaintiff

requesting that he work while on leave, thereby failing to respect his doctor’s orders and interfering

with his FMLA rights to be relieved of workplace duties and the accompanying stress while on

medical leave.

       111.      Defendant further interfered with Plaintiff’s FMLA rights by terminating his

employment only three weeks into his FMLA leave.

       112.      Defendant then offered Plaintiff a demotion beginning six weeks before his

approved FMLA leave was scheduled to end in an attempt to thwart him from availing himself of

the remainder of his protected leave.

       113.      Defendant was also required to maintain the same level of existing coverage under

Plaintiff’s group health plan during his FMLA leave. However, Defendant further interfered with

Plaintiff’s rights under the FMLA by terminating his employment and corresponding benefits three

weeks into his protected leave.

       114.      Defendant’s actions were done maliciously, willfully, wantonly, and in a manner

that demonstrates a reckless disregard for Plaintiff's rights such that Plaintiff is also entitled to

recover liquidated damages.

       115.      As a direct and proximate result of Defendant’s acts, Plaintiff has suffered and

continues to suffer damages.




                                   19
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 19 of 26
                                            COUNT III
                   Retaliation in Violation of the Family and Medical Leave Act

       116.      The allegations in the foregoing paragraphs are incorporated by reference herein.

       117.      At all times relevant, Plaintiff was an eligible “employee” of Walmart as defined

by the FMLA. See 29 C.F.R. § 825.110.

       118.      At all times relevant, Defendant was a covered “employer” as that term is defined

by FMLA. See 29 C.F.R. § 825.104.

       119.      Plaintiff was entitled medical leave pursuant to the FMLA to recover from serious

health conditions which rendered him unable to perform the essential functions of his job with

Defendant.

       120.      Plaintiff’s FMLA leave was approved and effective beginning on November 16,

2018. Defendant was aware of Plaintiff’s mental and physical health impairments, including his

depression, anxiety, physical exhaustion, and extreme weight loss caused by the stress of his role.

       121.      Plaintiff informed Defendant that his doctor ordered him to take time off as well as

not to communicate with anyone from the Company during his leave. Plaintiff was forced to

reiterate his doctor’s orders multiple times when Defendant repeatedly contacted Plaintiff

requesting that he work while on leave, thereby failing to respect his doctor’s orders and interfering

with his FMLA rights to be relieved of workplace duties and the accompanying stress while on

medical leave.

       122.      Defendant retaliated against Plaintiff for exercising his rights under the FMLA by

terminating his employment only three weeks into his protected leave.

       123.      Defendant further retaliated against Plaintiff by offering to re-hire him as a “new

hire” without his tenure and in an Assistant Manager position far below his experience level.

       124.      Defendant’s reason for terminating Plaintiff was pretext for retaliation against



                                   20
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 20 of 26
Plaintiff for his entitlement to and need for FMLA, and for taking approved time off pursuant to

the FMLA.

          125.   Defendant’s actions were done maliciously, willfully, wantonly, and in a manner

that demonstrates a reckless disregard for Plaintiff's rights such that Plaintiff is also entitled to

recover liquidated damages.

                                            COUNT IV
                 Discrimination in Violation of the Americans with Disabilities Act
                                     42 U.S.C § 12101 et seq.

          126.   The allegations in the foregoing paragraphs are incorporated by reference herein.

          127.   Plaintiff exhausted his administrative remedies by timely filing a charge with the

Equal Employment Opportunity Commission (“EEOC”) on or around May 30, 2019

(Charge No. 430-2019-02046).

          128.   The EEOC issued a Dismissal and Notice of Rights on December 3, 2019. The

same was received by Plaintiff’s counsel on December 9, 2019. Therefore, this action is timely

filed.

          129.   Defendant regularly employed more than fifteen employees at all relevant times.

          130.   Plaintiff was qualified for his position and could perform the essential functions of

his job with or without an accommodation at all relevant times.

          131.   Plaintiff qualified as an individual with a disability in that he was actually disabled

and was perceived as such. Mr. Manning's health rapidly deteriorated throughout 2018 and he was

eventually diagnosed with depression, anxiety, high blood pressure, insomnia, and physical

exhaustion.

          132.   Plaintiff’s disability(ies) substantially limited one or more of his major life

activities.




                                       21
         Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 21 of 26
       133.    Plaintiff’s disability(ies) were accompanied by extreme weight loss of

approximately 60 pounds over a couple months, he was visibly distressed, and he experienced a

panic attack while at work. These outward symptoms drew attention from the Defendant's

leadership team, fellow employees, and Club members, and prompted inquiries from said

individuals about his health.

       134.    Defendant violated the Americans with Disabilities Act (“ADA”) by treating

Plaintiff differently from his peers in the terms and conditions of his employment and ultimately

terminating his employment.

       135.    Defendant terminated Plaintiff because of his real or perceived disability (i) shortly

after it became visibly apparent Plaintiff’s health was declining, and (ii) approximately three weeks

after Plaintiff requested and began utilizing his right to a protected medical leave of absence.

       136.    Defendant violated the ADA by denying Plaintiff a medical leave of absence for a

definite period of time as a reasonable accommodation.

       137.    Defendant's actions actually and proximately caused Plaintiff damages. As a

proximate result of Defendant's wrongful conduct, Plaintiff has suffered lost wages, lost benefits,

emotional distress, anxiety, humiliation, and damage to his reputation, and is entitled to recover

compensatory damages.

       138.    Defendant's actions were done maliciously, willfully, wantonly, and in a manner

that demonstrates a reckless disregard for Plaintiff's rights such that Plaintiff is also entitled to

recover punitive damages. Defendant's officers, directors, and managers participated in and

condoned the malicious, willful, wanton, and reckless conduct alleged above.




                                   22
     Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 22 of 26
                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court:

        1.     Enter a judgement against Defendant to pay Plaintiff compensatory damages in

excess of the sum sufficient for subject matter jurisdiction to be properly vested in this Court,

pursuant to 28 U.S.C. § 1332 et seq.;

        2.     Award Plaintiff all wages, salary, employment benefits, and other compensation

that he would have received but for the discrimination and interference, including pre-judgment

interest;

        3.     Award Plaintiff liquidated (double) damages equal to all wages and benefits that he

would have received but for the interference, plus prejudgment interest;

        4.     Award Plaintiff punitive damages pursuant to N.C.G.S. § 1D-1 et seq. and 42

U.S.C. § 12117(a);

        5.     Award Plaintiff post-judgment interest;

        6.     That Plaintiff be awarded his costs of maintaining this action, including reasonable

attorneys’ fees and all costs and expenses of filing this suit; and

        7.     That Plaintiff be awarded any other or further relief as this Court deems just and

proper under the circumstances.




                                    23
      Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 23 of 26
                              DEMAND FOR JURY TRIAL

      Plaintiff hereby respectfully demands a trial by jury of the allegations contained in this

Complaint.


      This the 6th day of March, 2020.

                                           /s/ Nicole Haynes
                                           Nicole K. Haynes, Esq. (NC Bar No. 47793)
                                           Joshua R. Van Kampen, Esq. (NC Bar No. 32168)
                                           Van Kampen Law, P.C.
                                           315 East Worthington Avenue
                                           Charlotte, NC 28203
                                           Phone: (704) 247-3245
                                           Fax: (704) 749-2638
                                           Email: nicole@vankampenlaw.com
                                           Email: josh@vankampenlaw.com
                                           Attorneys for Plaintiff




                                  24
    Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 24 of 26
Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 25 of 26
Case 3:20-cv-00150-MOC-DCK Document 1 Filed 03/06/20 Page 26 of 26
